Citation Nr: 1012176	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
January 1955.  

This appeal arises from January and May 2006 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The information submitted by the appellant does not identify 
the unit with which he served, the dates of his claimed 
service in Korea, or any specific stressful event and is 
insufficient to demonstrate he was engaged in combat in 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The appellant submitted his application for VA benefits in 
February 2005.  On his application he listed that he entered 
active service on February 2, 1953 in Indianapolis and wrote 
in his service number.  The instructions on the application 
form ask the appellant to attach an original or copy of his 
DD 214.  The appellant did not submit a copy of his 
discharge or any other separation document.  Attached was a 
statement from his spouse which said she knew he had been in 
the war.  The appellant identified his claimed disability as 
PTSD which he contended began in January 1955.  

In April 2005, the RO sent a letter to the appellant asking 
for additional information, specifically details of any 
combat related incidents that resulted in PTSD.  A 
questionnaire was forwarded with the letter requesting the 
appellant identify his units of assignment, location and 
events claimed as stressful which occurred in service.  

The RO made a request in April 2005 asking for any 
separation documents to the National Personnel Records 
Center (NPRC).  In addition, the request asked for the 
appellant's service personnel file, and any information 
about his unit and dates of assignment.  

In May 2005, the appellant submitted a Statement in Support 
of Claim.  He wrote that he could still smell the flesh 
burning from when he was in the Korean War at Kumhwa Valley.  
He did not identify his unit of assignment, specific 
location or the dates he served at that location.  

A second letter was sent to the appellant in August 2005 
again asking for a copy of his DD Form 214 or other 
separation papers.  The letter informed him that a fire had 
occurred at the NPRC in July 1973 which had destroyed many 
of the military records stored at that facility, and 
explained that his records may have been destroyed.  
Enclosed was a NA Form 13055 which listed the specific 
details necessary to attempt to perform a search or to 
reconstruct his records.  He was also asked to submit copies 
of any awards, decorations, or discharge documents in his 
possession.  The RO again requested information about the 
details of the appellant's claimed stressor.  He was urged 
to identify his unit of assignment, geographic location, the 
date range when the claimed stressor occurred and the names 
of any others involved in the stressful incident.  

The NPRC replied to the RO's request in September 2005.  All 
service medical records had been destroyed in the fire in 
1973.  No surgeon general reports had been shown for the 
appellant's service number.  The appellant had not supplied 
the nature of any illness of injury, or the date, or 
identified his unit so that sick call reports could be 
searched.  No separation documents were available.  His 
dates of service were verified from alternative sources.  
The NPRC informed the RO that information as to the his unit 
of assignment, location and duties could not be 
reconstructed.  

In September 2005, the appellant's spouse returned NA Form 
13075, Questionnaire About Military Service.  Under the 
hearing for listing the outfits in which the appellant 
served in the military it is blank.  The only additional 
information provided was that the Veteran entered the 
service at Fort Leonard Wood, Missouri.  Also, returned by 
the appellant was an Information in Support of Claim for 
Service Connection for PTSD form.  None of the information 
requested was filled in on the questionnaire.  The appellant 
used it to request a hearing in Augusta, rather than at the 
RO.  A statement enclosed refers to the appellant being in 
Korea and that he is afraid of fire.  No other details were 
supplied.  

A December 2005 letter to the appellant again informed him 
his records had been destroyed in the fire at the NPRC.  He 
was asked to submit any original service treatment records 
in his possession.  

Later in December 2005 the RO entered a Memorandum in the 
claims folder outlining their efforts to obtain his service 
treatment records and formally finding they were 
unavailable.  

The RO obtained the appellant's VA records of treatment 
which included diagnoses PTSD.  

In June 2006, the appellant submitted a statement 
disagreeing with the rating decisions denying his claim, but 
offering no additional details.  A statement of the case was 
issued to the appellant in June 2007 which explained why his 
claim was denied and listing the evidence which was 
necessary to support the claim.  

The RO repeatedly requested the information necessary to 
request a meaningful search or to reconstruct the 
appellant's military records.  The RO informed the appellant 
repeatedly of the evidence necessary to support his claim.  
No evidence was submitted and the appellant did not supply 
the necessary details to allow VA to request alternate 
sources of information be searched.  

The RO clearly informed the appellant of the evidence 
necessary to support his claim and notified him when they 
were unable to obtain his records.  

The regulations state the claimant must provide enough 
information to identify and locate the existing records.  In 
the case of records requested to corroborate a claimed 
stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct 
a search of the corroborative records.  38 C.F.R. 
§ 3.159(c)(2)(i)(2009).  In Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) the Court noted that the factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on 
appellant.  The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  The appellant has not supplied sufficient 
information for VA to locate any information which might 
support his claim.  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The Board is aware that in circumstances where military 
records have been destroyed an extensive search should be 
conducted.  Unfortunately, the appellant has not supplied 
sufficient information or details to provide a basis for any 
productive research to support his claim.  VA has met its 
duty to notify and assist the Veteran with his claim.  No 
further efforts to assist the appellant with his claim are 
required.  

As to the merits of the claim, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (f) (2009).  

VA records in the claims folder include diagnoses of PTSD.  
The June 2004 VA treatment record includes the following 
entry, PTSD-Korean War Vet.  

The regulations provide that when there is diagnosis of PTSD 
the first issue to be addressed is whether there is an in-
service stressor.  Whether it is necessary to verify the 
claimed stressor is contingent on whether the Veteran was 
engaged in combat with the enemy.  Gaines v. West, 11 Vet. 
App. 353 (1998).  The notations in the VA medical record can 
not provide credible supporting evidence the stressor/s 
occurred.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  

The evidence of record is insufficient to support a finding 
the appellant was engaged in combat.  Official documentary 
evidence is not required.  See VAOGCPREC 12-99.  The Board 
is aware the documentary evidence is not required and that 
all sources of evidence are to be considered when making a 
determination as to whether a claimant was engaged in 
combat.  See Doran v. Brown, 6 Vet. App.  283 (1994).  The 
only information as to his service of record are the dates 
of his entrance and separation from active service.  The 
appellant has not offered any information as to his duties 
in service, his military occupational specialty, or the 
specific dates when he contends he served in Korea.  The 
Board is cognizant of the facts that the Armistice which 
ended combat in Korea was signed in July of 1953 and that it 
is possible the appellant may have been in Korea prior to 
that date as he entered active service in February 1953, but 
there is nothing in the record including the statements of 
the appellant that establishes that fact.  A careful review 
of the statements of the appellant found no actual 
contention that he was engaged in combat in Korea.  Only 
that he was in the Korean War, and that his camp was burned 
at night, not that he actually participated in combat.  Even 
if the Board accepted without any verification his 
statements, they do not indicate he was engaged in combat.  
In addition, it is unclear what event he is claiming as his 
in-service stressor.  He mentioned a camp be set out fire 
but is not specific as to how that occurred or why.  

In the absence of evidence establishing the appellant was 
engaged in combat, verification of his claimed in-service 
stressors is required.  Unfortunately, the appellant has not 
supplied sufficient detailed information for research to be 
conducted which might verify his claimed stressor.  

In the absence of evidence which either demonstrates the 
appellant was engaged in combat or that verifies an in-
service stressor linked to his current diagnosis of PTSD, 
service connection is not warranted.  38 C.F.R. 
§ 3.304(f)(2009).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


